Citation Nr: 1527519	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

 In May 2012, the Board issued a decision that, in pertinent part, remanded the claim listed above for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Agency of Original Jurisdiction (AOJ) issued an SOC June 2013.  Thereafter, the claim was denied by the Board in a June 2014 decision.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  A Joint Motion for Partial Remand (JMR) found that the Board did not provide an adequate statement of reasons and bases in its denial of the Veteran's psychiatric claim, noting that an August 2012 medical opinion, which only provided a diagnosis of alcohol abuse, failed to provide a discussion as to the validity of prior diagnoses for depression.  The JMR also found that the rationale provided no explanation as to why the Veteran was not forthcoming during the interview, or how the Veteran's responses affected the examiner's ability to assess his condition.  A February 2015 Order granted the motion and remanded the issue back to the Board for action consistent with the terms of the JMR.

As noted in the Board's May 2012 and June 2014 decisions, the Veteran raised the issue of service connection for non-psychiatric, "other medical" residuals of a coma in correspondence received in March 2008.  That issue was referred to the AOJ for appropriate action in each instance, but the file does not reflect that any action has been taken.  Therefore, the Board still does not have jurisdiction over this issue and it remains REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, and as noted in the June 2014 Board decision, the Veteran's service records reflect that he was assessed with anxiety and depression in March 1984, and that he was referred to mental health.  Although no mental health treatment records appear in the file, March 1984 substance abuse treatment records reflect that he was enrolled in a rehabilitation program for over-use of alcohol.  At the time of his discharge examination in January 1987, he was assessed as normal and, on a contemporaneous self-report of medical history, he specifically denied ever having or having then any depression "or nervous trouble of any sort." 

After service, a September 2001 depression screening was normal.  A May 2002 VA treatment note reflects diagnosis of alcohol abuse.  At the time of a June 2002 VA examination, the Veteran reported that his active duty service was very stressful; the examiner did not note any psychiatric disturbance, but observed that the Veteran was "quite inebriated."  At subsequent, general medical appointments, in June 2005, October 2005, and March 2006, VA health care practitioners noted that the Veteran experienced "depression" in addition to other physical problems.  Although depression was also noted in April 2008, the treating provider also diagnosed alcohol abuse and referred the Veteran to a substance abuse program.

In September 2012, the Veteran was afforded a VA mental disorders examination.  The examiner noted that the Veteran, in a March 2008 statement, had contended that he was in a stress-induced coma during service and, upon discharge, sought psychiatric treatment.  However, the Veteran denied such experience/treatment during the examination.  Despite noting a prior VA diagnosis of depression (in conjunction with alcohol abuse), the examiner ultimately opined that the Veteran had only one mental disorder, alcohol abuse, which required further assessment and follow-up.  The examiner further noted that the Veteran was not forthcoming during the interview, and that the Veteran denied struggling with alcohol abuse.

In its June 2014 denial, the Board noted that, although VA clinicians diagnosed depression in June and October 2005, March 2006, and April 2008, the August 2012 examiner opined that the Veteran did not have a currently-diagnosed acquired psychiatric disability (other than alcohol abuse, for which service connection cannot be granted).  It was further noted that the August 2012 VA examiner noted a review of the entire claims file - to specifically include prior VA diagnoses of depression - and diagnosed alcohol abuse, alone, after a psychiatric assessment of the Veteran.

As noted above, a JMR found the June 2012 psychiatric opinion to be inadequate, as the examiner failed to provide any discussion as to the validity of those prior VA diagnoses of depression and depressive disorder, and because no explanation was given as to what, specifically, the Veteran was not forthcoming about, or how the Veteran's responses affected the examiner's ability to assess the Veteran's condition.  

On remand, the Veteran shall be afforded an additional psychiatric examination so as to properly assess all current psychiatric diagnoses, and to provide an opinion as to whether any current diagnosis is related to his period of active service, to include a documented diagnosis of depression in March 1984.  Importantly, the opinion shall note prior, post-service diagnoses of depression, and if such diagnosis is not rendered following an interview, the examiner shall address the validity of those prior diagnoses and provide a complete rationale as to why a current diagnosis of depression (or any other psychiatric disorder aside from alcohol dependence) is not appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule a VA mental disorders examination to assess the nature and etiology of any currently-diagnosed psychiatric disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's prior diagnoses of depression, the September 2012 VA examination report, and the Joint Motion for Partial Remand.   

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current psychiatric disorder is etiologically-related to the Veteran's period of active duty service, to include a diagnosis of depression in March 1984.  If no current psychiatric disorder is diagnosed (aside from alcohol dependence which cannot be service connected), the examiner must address the validity of those prior diagnoses and provide a complete rationale as to why a current diagnosis of an acquired psychiatric disorder is not appropriate.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


